ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on Oct, 20, 2021 has placed the application in condition for allowance.  Claims 1-7 and 9-24 are allowed and claims 8 is cancelled.
	The claimed invention introduces a method that a notification server transmits message information in multiple languages to a terminal device in one-way communication.  As the notification server is unaware of language supported by the terminal device, there is a possibility that the language in which the message information is received by the terminal apparatus is unsupported by the terminal apparatus.  Therefore, the message will be sent to the terminal apparatus in two languages and when a first language is not supported by the terminal apparatus, the message is displayed in a second language without performing translation.
The cited references do not teach a notification server that is unaware of language supported by a terminal device transmits message information in multiple languages to the terminal device in one-way communication so that the message is displayed in a second language if a first language is not supported by the terminal apparatus without performing any translation.
The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1, 18, 19, and 24  executing, in a case where the first language corresponds to a terminal supporting language that is at least one of a plurality of languages corresponding to a language information held by an operating system of the terminal apparatus, a process that displays on the display unit the message indicating the predetermined information based on the message information in the first language; and executing, in a case where the first language does not correspond to the terminal supporting language, a process that displays on the display unit the message indicating the predetermined information based on the message information in the second language, wherein the information for displaying on the display unit the message indicating the predetermined information based on the message information in the first language and the information for displaying on the display unit the message indicating the predeterminedPage 2 of 12Amendment for Application No.: 16/429640Attorney Docket: 10189231US01 information based on the message information in the second language are transmitted from a predetermined notification server to the terminal apparatus, and wherein communication between the predetermined notification server and the terminal apparatus is one-way communication in which the terminal apparatus is unable to access the predetermined notification server and in which the predetermined notification server is able to access the terminal apparatus.”  
The remaining dependent claims 2-7, 9-17, and 20-23 are allowed due to their corresponding dependencies to the independent claims 1 and 19.
Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674